        Case 1:17-cv-03014-VEC-OTW Document 176 Filed 09/27/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
MARIAH LOPEZ,
                                                                 :
                                      Plaintiff,                 :   17-CV-3014 (VEC) (OTW)
                                                                 :
                     -against-                                   :           ORDER
                                                                 :
NEW YORK CITY DEPT. OF HOMELESS                                  :
SERVICES, et al.,                                                :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court held a Status Conference in this matter on September 10, 2019. As discussed

at the Conference, it is HEREBY ORDERED that by October 1, 2019, the Center for Constitutional

Rights shall file a notice of appearance on behalf of Plaintiff if it intends on appearing in this

case.

         It is FURTHER ORDERED that the Court will hold a Status Conference on Monday,

October 7, 2019 at 10:30 a.m. at the Daniel Patrick Moynihan Courthouse, 500 Pearl Street,

Courtroom 20D. Plaintiff and Defendants shall each file a letter, via ECF, by October 3, 2019

identifying their agenda items for the conference.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: September 27, 2019                                                       Ona T. Wang
       New York, New York                                              United States Magistrate Judge
